                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

BOSCOV’S DEPARTMENT STORE, INC.,          :
               Plaintiff,                 :
                                          :
                  v.                      :               Civil No. 5:20-cv-03672-JMG
                                          :
AMERICAN GUARANTEE AND LIABILITY          :
INSURANCE COMPANY,                        :
                  Defendant.               :
__________________________________________

                                           ORDER

       AND NOW, this 29th day of June, 2021, upon consideration of Plaintiff’s Requests for

Judicial Notice (ECF Nos. 20 and 24), Defendant’s Motion to Strike (ECF No. 26), Plaintiff’s

response thereto (ECF No. 29), Defendant’s Motion for Judgment on the Pleadings (ECF No. 14),

Plaintiff’s response thereto (ECF No. 19), Defendant’s reply briefing (ECF No. 21), and for the

reasons stated in the accompanying Memorandum Opinion, IT IS HEREBY ORDERED that, for

the reasons set forth in the accompanying Memorandum:

       1.     Plaintiff’s Requests for Judicial Notice (ECF Nos. 20 and 24) are GRANTED.

       2.     Defendant’s Motion to Strike (ECF No. 26) is DENIED.

       3.     Defendant’s Motion for Judgment on the Pleadings (ECF No. 14) is GRANTED.

       4.     Plaintiff’s Complaint (ECF No. 1) is DISMISSED.

       5.     The Clerk of Court is directed to mark this action as CLOSED.


                                           BY THE COURT:


                                           /s/ John M. Gallagher
                                           JOHN M. GALLAGHER
                                           United States District Court Judge
